United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20321
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILLIE ROY WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CR-48-1
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Willie Roy Williams appeals his convictions for possession

with intent to distribute controlled substances after having been

convicted of two or more felony drug offenses and use of a

firearm in relation to a drug-trafficking crime.   He also appeals

his sentence for being a felon in possession of a firearm.        We

affirm.

     Williams argues that the affidavit used to support the

search warrant at issue contained intentionally false statements


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20321
                                  -2-

in violation of his Fourth Amendment rights.    The district

court’s suppression ruling, however, was based on a credibility

determination that is supported by the record; therefore, we will

not disturb it.    See United States v. Casteneda, 951 F.2d 44, 48

(5th Cir. 1992).   For this same reason, Williams’s appeal of the

denial of his new-trial motion is without merit.

     Williams’s challenges to the sufficiency of the evidence are

equally unavailing.   The evidence was sufficient for the jury to

find that Williams was a joint occupant of the Chesterfield

residence.   Given that drugs were found in plain view on the

kitchen counter and on the kitchen table at which Williams sat

armed with a loaded assault rifle, the evidence also supported a

finding that Williams had knowledge of, access to, and dominion

and control over the contraband sufficient to support a finding

of constructive possession.    See United States v. Fields, 72 F.3d

1200, 1212 (5th Cir. 1996); United States v. Mergerson, 4 F.3d

337, 348 (5th Cir. 1993).

     Finally, Williams’s argument that he is entitled pursuant to

United States v. Booker, 125 S. Ct. 738 (2005), to resentencing

on his felon-in-possession-of-a-firearm conviction is predicated

on the assumption that the evidence was insufficient to support

his remaining convictions.    Given our rejection of his

sufficiency claims, we do not reach this issue.

     AFFIRMED.